85 U.S. 552
21 L.Ed. 813
18 Wall. 552
TOWN OF OHIOv.MARCY.
October Term, 1873

1
ERROR to the Circuit Court for the Northern District of Illinois.


2
Marcy brought assumpsit in the court below against the town of Ohio, in Illinois, on the interest warrants of certain bonds which the said town had issued, and which warrants it neglected to pay. The parties waived a jury in writing and submitted the case to the court. The finding of the court was general, namely, 'That upon the matters submitted, the court finds the issue for the plaintiff, and assesses his damages at the sum of $4286.60.' Judgment was rendered for this sum.


3
A bill of exceptions embodied all the testimony in the case, but no exception was taken to the dismission or rejection of evidence, or to any ruling of the court on the trial. The town brought the case here on error. No question was raised on the pleadings.


4
Messrs. M. T. Peters and J. B. Hawley, for the plaintiff in error; Messrs. Paddock and Ide, contra.


5
Mr. Justice MILLER announced the judgment of the court, AFFIRMING THE JUDGMENT below, because, upon the case as above given, there was nothing in the record which raised any question of law which this court could consider.